            Case 2:12-cr-00463-JCM-VCF Document 995 Filed 06/05/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA


FREDERICK VERNON WILLIAMS,
                                                    JUDGMENT
                        Petitioner,
       v.                                           Case Number: 2:19-CV-01408-JCM
UNITED STATES OF AMERICA                               5HODWHGFDVH
                                                                      2:12-CR-463 JCM (VCF)


                         Respondent.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
Petitioner's motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence is DENIED.




       6/5/20
       ____________________                                   DEBRA K. KEMPI
       Date                                                  Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
